         Case 3:16-cv-03938-RS Document 183 Filed 09/10/21 Page 1 of 4




 1 LIONEL Z. GLANCY (#134180)
    lglancy@glancylaw.com
 2 JONATHAN ROTTER (#234137)
    jrotter@glancylaw.com
 3 GARTH SPENCER (#335424)
    gspencer@glancylaw.com
 4 GLANCY PRONGAY & MURRAY LLP
   1925 Century Park East, Suite 2100
 5 Los Angeles, California 90067
   Telephone: (310) 201-9150
 6 Facsimile: (310) 201-9160

 7 LAWRENCE P. EAGEL (pro hac vice)
    eagel@bespc.com
 8 DAVID J. STONE (#208961)
    stone@bespc.com
 9 MELISSA A. FORTUNATO (#319767)
    fortunato@bespc.com
10 BRAGAR EAGEL & SQUIRE, P.C.
   810 Seventh Avenue, Suite 620
11 New York, New York 10019
   Telephone: (212) 308-5858
12 Facsimile: (212) 486-0462

13 Attorneys for Lead Plaintiffs Robert Wolfson and
   Frank Pino and Co-Lead Counsel for the Class
14
   [Additional Counsel on Signature Block]
15
                                UNITED STATES DISTRICT COURT
16                            NORTHERN DISTRICT OF CALIFORNIA
                                    SAN FRANCISCO DIVISION
17
   ROBERT CRAGO, Individually and on                Case No. 3:16-cv-03938-RS
18 Behalf of All Others Similarly Situated,
                                                    CLASS ACTION
19                Plaintiffs,
                                                    PLAINTIFFS’ STATEMENT OF RECENT
20        v.                                        DECISION IN SUPPORT OF MOTION
                                                    FOR CLASS CERTIFICATION
21 CHARLES SCHWAB & CO., INC., and THE
   CHARLES SCHWAB CORPORATION,                      Date:    September 23, 2021
22                                                  Time:    1:30 pm
                  Defendants.                       Crtrm.: 3, 17th Floor
23
                                                    Honorable Richard G. Seeborg
24

25

26

27

28

     Plaintiffs’ Statement of Recent Decision
     Case No. 3:16-cv-03938-RS
         Case 3:16-cv-03938-RS Document 183 Filed 09/10/21 Page 2 of 4




 1           Pursuant to Civil Local Rule 7-3(d)(2), Plaintiffs hereby bring to the Court’s attention a

 2 relevant judicial opinion published after the date of Plaintiffs’ reply brief in support of their motion

 3 for class certification. A copy of B.P. v. Balwani, No. 20-15974, 2021 WL 4077008 (9th Cir. Sept.

 4 8, 2021) is filed herewith as Exhibit 1.

 5

 6

 7

 8
     Dated: September 10, 2021                          GLANCY PRONGAY & MURRAY LLP
 9
                                                        By: /s/ Garth Spencer
10                                                      Jonathan Rotter (#234137)
                                                          jrotter@glancylaw.com
11                                                      Lionel Glancy (#134180)
                                                          lglancy @glancylaw.com
12                                                      Garth Spencer (#335424)
                                                          gspencer@glancylaw.com
13                                                      1925 Century Park East, Suite 2100
                                                        Los Angeles, California 90067
14                                                      Telephone: (310) 201-9150
                                                        Facsimile: (310) 201-9160
15
                                                        BRAGAR EAGEL & SQUIRE, P.C.
16                                                      Lawrence P. Eagel
                                                          eagel@bespc.com
17                                                      David J. Stone (#208961)
                                                          stone@bespc.com
18                                                      Melissa A. Fortunato (#319767)
                                                          fortunato@bespc.com
19                                                      810 Seventh Avenue, Suite 620
                                                        New York, New York 10019
20                                                      Telephone: (212) 308-5858
                                                        Facsimile: (212) 486-0462
21
                                                        Attorneys for Lead Plaintiff Robert Wolfson and
22                                                      Co-Lead Counsel for the Class

23                                                      LEVI & KORSINSKY, LLP
                                                        Eduard Korsinsky (pro hac vice to be submitted)
24                                                        ekorsinsky@zlk.com
                                                        55 Broadway, 10th Floor
25                                                      New York, NY 10006
                                                        Telephone: (212) 363-7500
26
                                                        Facsimile: (212) 363-7171
27
                                                        -and-
28

     Plaintiffs’ Statement of Recent Decision
     Case No. 3:16-cv-03938-RS                                                                                1
         Case 3:16-cv-03938-RS Document 183 Filed 09/10/21 Page 3 of 4




 1

 2

 3                                              Nicholas I. Porritt (admitted pro hac vice)
                                                  nporritt@zlk.com
 4                                              Alexander A. Krot III (admitted pro hac vice)
                                                  akrot@zlk.com
 5                                              1101 30th Street, NW
                                                Suite 115
 6                                              Washington, DC 20007
 7                                              Telephone: (202) 524-4290
                                                Facsimile: (212) 363-7171
 8
                                                Attorneys for Plaintiff K. Scott Posson
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Plaintiffs’ Statement of Recent Decision
     Case No. 3:16-cv-03938-RS                                                                  2
         Case 3:16-cv-03938-RS Document 183 Filed 09/10/21 Page 4 of 4




 1                           PROOF OF SERVICE BY ELECTRONIC POSTING

 2           I, the undersigned say:

 3           I am not a party to the above case, and am over eighteen years old. On September 10, 2021,

 4 I served true and correct copies of the foregoing document, by posting the document electronically

 5 to the ECF website of the United States District Court for the Northern District of California, for

 6 receipt electronically by the parties listed on the Court’s Service List.

 7           I affirm under penalty of perjury under the laws of the United States of America that the

 8 foregoing is true and correct. Executed on September 10, 2021, at Los Angeles, California.

 9

10                                                         s/ Garth Spencer
                                                           Garth Spencer
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Plaintiffs’ Statement of Recent Decision
     Case No. 3:16-cv-03938-RS
